ACCEPTED
                                                                                                             01-15-00901-CV
DV                                                                 PROBATE COURT 2               FIRST COURT OF FILED
                                                                                                                    APPEALS
                                                                                                  10/21/2015 10:23:00 AM
                                                                                                          HOUSTON,     TEXAS
                                                                                                             Stan 3:20:58
                                                                                                       11/10/2015  Stanart PM
                                                                                                             County Clerk
                                                                                                      CHRISTOPHER      PRINE
                                                                                                            Harris County
                                                                                                                      CLERK

                                          Cause No. 295986-401

       DONNA KOHLHAUSEN, as                          §                IN THE PROBATE COURT
                                                                                       FILED IN
       Independent Executor of the Estate of         §                          1st COURT OF APPEALS
       Valleyssa Joste Cerra,                        §                              HOUSTON, TEXAS
       Plaintiff,                                    §                          11/10/2015 3:20:58 PM
                                                     §                          CHRISTOPHER A. PRINE
       v.                                            §                                   ClerkNo. 2
                                                     §
       BRIAN KEITH BAXENDALE, as                     §
       Independent Executor of the Estate of         §
       Kelley William Joste aka William Kelley       §
       Joste,                                        §
       Defendant.                                    §            OF HARRIS COUNTY, TEXAS
                                                     §


                                         NOTICE OF APPEAL

            Plaintiff Donna Kohlhausen, as Independent Executor of the Estate of Valleyssa Joste

     Cerra (“Plaintiff”) appeals from the probate court’s order granting Defendant Brian Keith

     Baxendale, as Independent Executor of the Estate of Kelley William Joste’s motion for

     summary judgment signed on August 11, 2015, the probate court’s order denying Plaintiff’s

     motion for reconsideration signed on October 6, 2015, and all adverse interlocutory rulings

     that merged into the judgment. Plaintiff takes this appeal to either the First or Fourteenth Court

     of Appeals.

            Plaintiff respectfully asks the trial clerk to send a copy of this notice of appeal

     immediately to the appellate court clerk and to the court reporter responsible for preparing the

     reporter’s record.




                                                     1
Respectfully submitted,

JOHNS MARRS ELLIS & HODGE LLP

          /s/ Joseph R. Marrs
Joseph R. Marrs
State Bar No. 24037029
jmarrs@jmehlaw.com
Leah K. Lanier
State Bar No. 24080068
llanier@jmehlaw.com
500 Dallas Street, Suite 1350
Houston, Texas 77002
(713) 609-9503
(713) 583-5825 fax

Attorneys for Plaintiff Donna Kohlhausen, as
Independent Executor of the Estate of Valleyssa
Joste Cerra, Plaintiff




   2
                               CERTIFICATE OF SERVICE

        This is to certify that on October 21, 2015, a true and correct copy of the foregoing was
sent to the following:

James H. Stilwell                                                                 Via E-Service
1400 Woodloch Forest Drive, Ste. 590
The Woodlands, TX 77380
(281) 419-6200


                                                                     /s/ Joseph R. Marrs
                                                           Joseph R. Marrs




                                               3